701 F.2d 408
Keith W. LORENZEN, et al., Plaintiffs,v.SOUTH CENTRAL BELL TELEPHONE COMPANY, Defendant-Third PartyPlaintiff-Appellee,v.CLEARVIEW OF CLINTON, INC., Third Party Defendant-Appellant.
No. 82-4348Summary Calendar.
United States Court of Appeals,Fifth Circuit.
March 28, 1983.

Downey & Brown, Jackson, Miss., Rexford T. Brown, Jackson, Miss., for Clearview of Clinton, Inc.
Butler, Snow, O'Mara, Stevens & Cannada, W. Scott Welch, III, George H. Butler, Roger M. Flynt, Jr., Jackson, Miss., for South Central Bell Telephone Co.
Appeal from the United States District Court for the Southern District of Mississippi, Walter L. Nixon, Jr., Judge.
Before RUBIN, REAVLEY and GARWOOD, Circuit Judges.
ALVIN B. RUBIN, Circuit Judge:


1
AFFIRMED for the reasons given by the district court.  546 F.Supp. 694 (S.D.Miss.1982).